In The
Court of Appeals
For The
First District of Texas
____________
NO. 01-01-00289-CR
____________

MARK STEPHEN MARTIN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No.  843,648



O P I N I O N
 Appellant was charged by indictment with the offense of aggravated sexual assault
of a child.  Appellant pleaded guilty to the offense without an agreed recommendation as to
punishment from the State.  Following a pre-sentence investigation, the trial court found
appellant guilty and assessed his punishment at 10 years in prison.
	In his sole point of error, appellant argues that the trial court committed reversible
error by failing to admonish him orally as to the sex offender registration requirements, as
required by the guilty-plea statute.  The record contains a written admonishment on sex
offender registration requirements that complies with the Code of Criminal Procedure.  Tex.
Code Crim. Proc. Ann. art. 26.13(d) (Vernon 1989).  We overrule appellant's sole point of
error and affirm.

							Sam Nuchia
							Justice

Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.